Citation Nr: 0843555	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO. 08-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran and his spouse testified at a Board hearing 
at the RO in August 2008.


FINDINGS OF FACT

1. In April 2007, the RO denied the veteran's claim for 
service connection for a right knee disability; the veteran 
did not file a notice of disagreement to initiate an appeal 
of this determination.

2. In a July 2007 communication, the veteran effectively 
requested that his claim for service connection for a right 
knee disability be reopened. 

3. Evidence received since the April 2007 RO decision raises 
a reasonable possibility of substantiating the claim for 
service connection for a right knee disability.

4. The probative medical evidence of record preponderates 
against a finding that the veteran has a right knee 
disability related to his period of active military service 
nor was right knee arthritis diagnosed within one year of his 
separation from service.


CONCLUSIONS OF LAW

1. The April 2007 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008). 

3. A right knee disability was not incurred in or aggravated 
by the veteran's active military service, nor may right knee 
arthritis be presumed to have been incurred therein. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a timely August 2007 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service connection, increased rating, earlier 
effective date, and new and material evidence claims 
(including notice of the bases of the prior denial for 
service connection for a right knee disability). This letter 
also advised the veteran of what information and evidence 
must be submitted by him and what information and evidence 
will be obtained by VA.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and an appropriate VA medical examination. 
The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

New and Material Evidence

By way of an April 2007 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
right knee disability because the evidence did not show that 
the veteran had a current right knee disability that was 
related to his active duty service. The veteran was notified 
of that determination; however, the veteran did not file a 
notice of appeal to initiate an appeal from the April 2007 
decision. The April 2007 rating decision therefore became 
final. 38 U.S.C.A. § 7105(c). However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition. 38 U.S.C.A. § 5108.

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence of record at the time of the April 2007 rating 
decision consisted of service medical records, VA treatment 
record, private treatment records, and a VA examination 
report which contained a medical opinion stating that the 
veteran's right knee was not related to his active duty 
service period. Evidence received since the April 2007 rating 
decision includes new private and VA treatment records and a 
June 2008 letter from M. J., M.D., which states that the 
veteran's in-service parachute jumps could "definitely be a 
factor in his condition." The Board finds this letter is 
both new and material as it addresses whether or not the 
veteran's current right knee disability is related to his 
active duty service. Accordingly, the claim for entitlement 
to service connection for a right knee disability has been 
reopened. 

Service Connection for a Right Knee Disability

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Even if there is no record of arthritis in service, its 
incurrence in service will be presumed if the disease was 
manifest to a compensable degree within one year after 
service. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008). While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree. Id.

The veteran claims he injured his knee during active duty 
service. Specifically, he claims he injured his knee during 
one or more of his parachute jumps. The veteran's service 
medical records, however, are devoid of reference to any knee 
complaints or diagnoses. In fact, upon discharge from active 
duty service in April 1961, the veteran denied any bone or 
joint deformities as well as trick or locked knee. On 
physical examination, the veteran's lower extremities were 
found to be within normal limits.

Several lay persons, including the veteran's wife, submitted 
statements saying they had known the veteran to have knee 
pain for many years and that the veteran's knee problems are 
related to his parachute jumps in service. The veteran, and 
any lay person, can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain. Cf. Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005). However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus his and the other lay person 
statements regarding causation are not competent. Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). Post-
service, there is no competent medical evidence of either 
knee complaints or diagnosis of a knee disability until 
approximately 2002, more than 40 years after the veteran's 
discharge from active duty service.

There are two medical opinions which address the possibility 
of a relationship between the veteran's active duty service 
period and his current right knee disability. 

An April 2007 VA examination report shows that the veteran 
reported an in-service knee injury. The examiner noted that 
the veteran's c-file reflects a knee injury in 2002. After 
examining the veteran, the examiner opined that it was less 
likely than not that the veteran's current right knee 
disability was related to his active duty service period and 
his parachute jumps. The examiner explained that he believed 
the current right knee disability was not related to the 
veteran's service because there was no documentation of any 
knee injury in service and when the veteran was discharged 
from service, his right knee was found to be within normal 
limits. The examiner also supported his opinion by noting 
that the veteran himself reported a right knee injury in 
2002.

A June 2008 letter from M. J., M.D., notes that the veteran 
has problems and pain in his right knee and that this has 
been a long-term problem with surgery between five and ten 
years prior. M. J. explains that it is his opinion that no 
one can tell the exact date of the injury to the veteran's 
right knee but that the veteran was involved in activities 
that caused trauma to his joints such as jumping from 
helicopters and parachuting while in the service and these 
activities "could definitely be a factor in his condition." 
M. J. added that the veteran symptoms "did start during his 
service" and had progressed since then.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The Board finds the April 2007 VA opinion which weighs 
against the veteran's claim is significantly more probative 
than the June 2008 letter from M. J. which weighs in favor of 
the veteran's claim for several reasons. First of all, it is 
clear from the April 2007 VA examination report that the 
examiner reviewed the veteran's c-file, including his service 
medical records. However, the June 2008 letter does not 
indicate that M. J. reviewed any of the veteran's service 
medical records. Additionally, the VA examiner's opinion is 
expressed in concrete terms while M. J.'s opinion is 
expressed in terms too speculative to be probative. The 
opinion from M. J. merely states that the veteran's in-
service activities "could definitely be a factor" in his 
current knee condition. In this regard, the Board notes that 
medical evidence which merely indicates that the particular 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto. Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). Thus, medical 
probabilities and possibilities and unsupported medical 
opinions carry negligible probative weight. Id. 

As the preponderance of the evidence weighs against the 
veteran's claim, it follows that entitlement to service 
connection for a right knee disability is not warranted. In 
making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disability. To this extent, the appeal is granted.

Service connection for a right knee disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


